      Case 3:20-cv-00223 Document 22 Filed on 10/05/20 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

 RICHARD ALLEN DEVILLIER, ET AL.                               §
   Plaintiffs                                                  §
                                                               §
 V.                                                            §          Civil Action No. 3:20-cv-00223
                                                               §
 THE STATE OF TEXAS                                            §
   Defendant                                                   §

               DEFENDANT’S CERTIFICATE OF INTERESTED PARTIES

       NOW COMES Defendant, the State of Texas, and hereby certifies that to the best of its

knowledge certifies that, other than the parties to this litigation and their counsel of record,

Defendant lists the following entity who is financially interested in the outcome of this litigation:

       1. Texas Department of Transportation
          c/o Glorieni M. Azeredo
          Assistant Attorney General
          Office of the Attorney General
          P.O. Box 12548
          Austin, Texas 78711-2548



                                                    Respectfully submitted,

                                                    KEN PAXTON
                                                    Attorney General of Texas

                                                    BRENT WEBSTER
                                                    First Assistant Attorney General

                                                    DARREN L. MCCARTY
                                                    Deputy Attorney General for Civil Litigation

                                                    ESTEBAN S.M. SOTO
                                                    Chief, Transportation Division




                                       Civil Action No. 3:20-CV-00233
                            Defendant’s Certificate of Interested Parties – Page 1 of 3
Case 3:20-cv-00223 Document 22 Filed on 10/05/20 in TXSD Page 2 of 3




                                        /s/   Glorieni M. Azeredo
                                        GLORIENI M. AZEREDO
                                        Assistant Attorney General
                                        Southern Dist. No. 3339635
                                        State Bar No. 24077840
                                        LISA MCCLAIN MITCHELL
                                        Assistant Attorney General
                                        Southern Dist. No. 572948
                                        State Bar No. 90001724
                                        Transportation Division
                                        P.O. Box 12548
                                        Austin, Texas 78711-2548
                                        512-936-1175 (Azeredo)
                                        512-936-1431 (Mitchell)
                                        512-936-0888 – Fax
                                        Email: glorieni.azeredo@oag.texas.gov
                                        Email: lisa.mitchell@oag.texas.gov

                                        COUNSEL FOR DEFENDANT




                           Civil Action No. 3:20-CV-00233
                Defendant’s Certificate of Interested Parties – Page 2 of 3
     Case 3:20-cv-00223 Document 22 Filed on 10/05/20 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

     This is to certify that on October 5, 2020, a true and correct copy of the foregoing
document has been sent to the following:

 Via E-Serve                                                Via E-Serve
 Daniel H. Charest                                          Charles Irvine
 E. Lawrence (Larry) Vincent                                Mary Conner
 900 Jackson Street, Suite 500                              Irvine & Conner, PLLC
 Dallas, Texas 75202                                        4709 Austin Street
 469-904-4550                                               Houston, Texas 77004
 469-444-5002 – Fax                                         713-533-1704
 Via Email: dcharest@burnscharest.com                       713-524-5165 – Fax
 Via Email: lvincent@burnscharest.com                       Via Email: charles@irvineconner.com
                                                            Via Email: mary@irvineconner.com
 Counsel for Plaintiffs
                                                            Counsel for Plaintiffs
 Via E-Serve
 Lawrence G. Dunbar
 Dunbar Harder, PLLC
 10590 West Office Drive, Suite 2000
 Houston, Texas 77042
 713-782-4646
 713-782-5544 – Fax
 Via Email: ldunbar@dunbarharder.com

 Counsel for Plaintiffs

                                                      /s/   Glorieni M. Azeredo
                                                      GLORIENI M. AZEREDO
                                                      Assistant Attorney General




                                     Civil Action No. 3:20-CV-00233
                          Defendant’s Certificate of Interested Parties – Page 3 of 3
